                                           Case 20-35599 Document 33-1 Filed in TXSB on 11/22/20 Page 1 of 1


                                                                                        Aztec / Shaffer, LLC, et al .
                                                                                       Exhibit A - Utility Service List

       Utility Provider Name           Street Address               City       State     Zip Code      Utility Service                    Service Address              Outstanding Balance     Montly Estimate
AT&T                                  P.O. Box 105414             Atlanta       GA     30348-5414      TELEPHONE          601 West 6th Street, Houston, TX 77007       $                -     $          397.10
Centerpoint Energy                      P.O. Box 4981            Houston        TX     77210-4981        GAS BILL         601 West 6th Street, Houston, TX 77007       $                -     $        1,127.55
City Of Houston                         P.O. Box 1560            Houston        TX     77251           WATER BILL         601 West 6th Street, Houston, TX 77007       $                -     $        2,084.49
City Of Houston                         P.O. Box 1560            Houston        TX     77251           WATER BILL         701 West 6th Street, Houston, TX 77007       $                -     $          166.08
Comcast                                P.O. Box 37601           Philadelphia    PA     19101-0601      WIFI/PHONE         10901 Tanner Rd., Houston, TX 77041          $                -     $        1,941.48
Comcast Business                       P.O. Box 37601           Philadelphia    PA     19101-0601      WIFI/PHONE         601 West 6th Street, Houston, TX 77007       $           2,654.63   $        2,654.63
Efax Corporate                         P.O. Box 51873           Los Angeles     CA     90051         ONLINE FAXING        601 West 6th Street, Houston, TX 77007       $             203.22   $          210.00
Gainsborough Waste Containers          P.O. Box 4509-2           Houston        TX     77210-4509   WASTE CONTAINERS      Different Locations                          $                -     $          500.00
Hudson Energy 100459314               P.O. Box 731137              Dallas       TX     75373-1137       LIGHT BILL        701 West 6th Street, Houston, TX 77007       $                -     $          450.00
Hudson Energy 100462284               P.O. Box 731137              Dallas       TX     75373            LIGHT BILL        601 West 6th Street, Houston, TX 77007       $                -     $        4,328.44
Hudson Energy 300015426               P.O. Box 731137              Dallas       TX     75373-1137       LIGHT BILL        601 1/3 West 6th Street, Houston, TX 77007   $              18.01   $           18.01
Verizon Wireless                      P.O. Box 660108              Dallas       TX     75266-0108      TELEPHONE          601 West 6th Street, Houston, TX 77007       $              66.66   $       24,000.00
Waste Management of Texas, Inc   9821 Katy Freeway, Suite 700    Houston        TX     77024        WASTE CONTAINERS      Different Locations                          $              46.29   $        1,500.00
                                                                                                                                                                                   2,988.81           39,377.78
